MEMORANDUM **
Manpreet Kaur, a native and citizen of India, petitions for review of the Board of *85Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s adverse credibility finding for substantial evidence, Wang v. INS, 352 F.3d 1250, 1253 (9th Cir.2003), and we deny the petition for review.
Kaur has not demonstrated that the evidence compels reversal of the IJ’s decision, because the IJ provided specific reasons for questioning the credibility of Kaur’s testimony about key elements of her asylum application, including her identity and her affiliation with the All-India Sikh Student Federation, see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003), and Kaur failed to produce corroborating evidence or explain this failure, see Chebchoub v. INS, 257 F.3d 1038, 1045 (9th Cir.2001). Accordingly, we must defer to the IJ’s credibility findings and uphold the denial of asylum relief. See Farah, 348 F.3d at 1156.
Because Kaur failed to establish eligibility for asylum, she necessarily failed to demonstrate eligibility for withholding of removal. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *85courts of this circuit except as provided by Ninth Circuit Rule 36-3.